 1
     Caitlin J. Scott (SBN 310619)
     cscott@slpattorney.com
 2   STRATEGIC LEGAL PRACTICES
 3
     A PROFESSIONAL CORPORATION                    JS-6
     1840 Century Park East, Suite 430
 4   Los Angeles, CA 90067
 5   Telephone: (310) 929-4900
     Facsimile: (310) 943-3838
 6
     Attorneys for Plaintiff CRAIG BENEDETTI
 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   CRAIG BENEDETTI,                       Case No.:8:19−cv−01519−JVS−ADS
12              Plaintiff,
                                            ORDER ON JOINT
13                                          STIPULATION REMANDING TO
          v.
14                                          SUPERIOR COURT OF THE
                                            STATE OF CALIFORNIA FOR
15   VOLVO USA, LLC; VOLVO CARS
                                            THE COUNTY OF ORANGE
     ORANGE; and DOES 1 through 10,
16                                          FROM UNITED STATES
     inclusive,
                                            DISTRICT COURT
17

18              Defendants.

19

20

21

22

23

24

25

26

27

28
                                         Page 1
          ORDER REMANDING TO SUPERIOR COURT OF THE STATE OF CALIFORNIA FOR THE
                  COUNTY OF ORANGE FROM UNITED STATES DISTRICT COURT
     DMSLIBRARY01:31709165.1
 1                                        ORDER
 2

 3         Upon consideration of the Joint Stipulation of Plaintiff CRAIG
 4   BENEDETTI and Defendants VOLVO USA, LLC and VOLVO CARS ORANGE
 5   COUNTY to allow Plaintiff’s action to be Remanded from United States District
 6   Court to Superior Court of the State of California for the County of Orange:
 7         IT IS ORDERED that:
 8         Plaintiff’s action shall be remanded to Superior Court of the State of
 9   California for the County of Orange – Hall of Justice.
10         IT IS SO ORDERED.
11

12

13   DATED: September 06, 2019             _________________________________
14
                                           Hon. James V. Selna
15                                         UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         Page 2
          ORDER REMANDING TO SUPERIOR COURT OF THE STATE OF CALIFORNIA FOR THE
                  COUNTY OF ORANGE FROM UNITED STATES DISTRICT COURT
     DMSLIBRARY01:31709165.1
